Citation Nr: 0510782	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-21 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for asbestosis.


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty in the United States Navy 
from June 1959 to May 1963.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in January 2003 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In June 2004, the Board remanded this case to the RO for 
further development of the evidence.  The case was returned 
to the Board in March 2005.


FINDINGS OF FACT

The preponderance of the competent medical evidence of record 
demonstrates that the veteran does not have the lung disease 
asbestosis.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

VCAA notice letters furnished to the veteran by the RO in 
November 2002 and January 2003 and a VCAA notice letter 
furnished to the veteran by the VA Appeals Management Center 
(AMC) in June 2004 informed the veteran of the evidence 
needed to substantiate his claim, of the evidence which VA 
had obtained, and of the evidence which he should submit in 
support of his claim.  A statement of the case furnished by 
the RO to the veteran in July 2003 set forth 38 C.F.R. 
§ 3.159, VA assistance in developing claims.  A supplemental 
statement of the case furnished by the AMC to the veteran in 
December 2004 advised the veteran of the reasons and bases 
for the continued denial of his claim.

The VCAA notice letters to the veteran from the RO and the 
AMC, the statement of the case, and the supplemental 
statement of the case satisfied the first three elements of 
notice discussed in Pelegrini II.  Although the RO did not 
explicitly request that the veteran provide any evidence in 
his possession he thought was relevant to his claims, it did 
advise him that it was his ultimate responsibility to support 
his claim with appropriate evidence such that any deficiency 
in the wording of the notice was a harmless error.  The Board 
also finds that any error in not providing a single notice to 
the appellant covering all content requirements would be 
harmless and non-prejudicial, in that the veteran has not 
identified any pertinent records to be obtained by VA.  In 
light of the foregoing, the Board concludes that the veteran 
was afforded adequate notice specific to the instant claims.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

VA has also fulfilled the duty to assist pursuant to the 
VCAA.  VA obtained the veteran's service medical records and 
post-service private treatment records.  In addition, VA 
afforded the veteran medical examinations which included 
diagnostic studies.  The veteran has not identified any 
additional existing evidence which might be relevant to the 
claim on appeal.  Therefore, the Board finds that further 
assistance is not required and the case is ready for 
appellate review.  

II. Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).  

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

III. Factual Background 

The veteran contends that he has the lung disease asbestosis 
which is related to exposure to asbestos aboard a Navy ship 
during his active service.

However, as discussed below, because the evidence of record 
was unclear as to whether the veteran suffers from the lung 
disease asbestosis, VA performed additional diagnostic 
studies of the veteran's lungs and the physicians who 
interpreted the diagnostic studies found that the veteran 
does not currently have asbestosis.

The veteran's service medical records are negative for 
findings or a diagnosis of any lung disease or abnormality.  
At an examination for separation in April 1963, a chest X-ray 
was negative and the veteran's lungs were evaluated as 
normal.  

In November 1992, H. G., MD, a private radiologist, found 
that a chest X-ray showed no evidence of active pulmonary 
infiltration.

In August 1993, M. J. K., MD, a private radiologist, found 
that a chest X-ray showed no active pulmonary disease.

In September 1993, R. E. W., MD, a private radiologist, found 
that a chest X-ray showed that the veteran's lungs were clear 
and there was no active chest process.

In January 2000, an emergency room physician at a private 
hospital reported that a hospital radiologist found that a 
chest X-ray was negative.  

In December 2001, R. B. L., MD, a private radiologist, 
reported that a chest X-ray showed bilateral interstitial 
fibrosis in the mid and lower lung zones with irregular 
interstitial markings delineated.  He stated that those 
findings were typical of previous asbestos exposure and 
indicated asbestosis.  In an undated report, A. J. B., MD, a 
private physician, stated that based on Dr. R. B. L.'s 
interpretation of the December 2001 chest X-ray, an abnormal 
spirometry, and the history provided by the veteran there was 
a reasonable degree of medical certainty that the veteran had 
asbestos-related interstitial lung disease.  

In August 2002, M. K., MD, a private radiologist, reported 
that a chest X-ray showed mild chronic interstitial lung 
changes, bilaterally, but showed no active lung disease.  He 
noted that the veteran's clinical history was "Check for 
asbestosis."  He did not diagnose asbestosis.

In May 2003, the veteran underwent VA pulmonary function 
tests (PFTs).  A VA physician's interpretation of the PFTs 
was that: a restrictive defect might be present; there was a 
restrictive pattern which was perhaps due to obesity or to 
inadequate effort; there was no significant flow limitation; 
and no conclusion about the veteran's response to a 
bronchodilator could be inferred due to the veteran's 
inconsistent efforts.

At a VA respiratory disease examination in May 2003, the 
veteran complained of shortness of breath.  He claimed to 
have been exposed to asbestos during his naval service from 
June 1959 to May 1963.  He stated that he was a cigarette 
smoker and had hypertension for which he took medication.  On 
examination, the veteran weighed 306 pounds.  His breath 
sounds were clear.  No rales, wheezing, or rhonchi were 
heard.  No percussion or fremitus changes were noted.  A 
chest X-ray showed no apparent significant findings.  The 
diagnosis was no significant respiratory disease at this 
time.  The examiner commented that the veteran's morbid 
obesity could be contributing to his reported shortness of 
breath.  

In June 2004, a VA radiologist reported that a chest X-ray 
was normal.  He noted that the veteran claimed to have 
asbestosis.  He did not diagnose asbestosis.

In July 2004, another VA radiologist reported that a CT scan 
of the veteran's lungs showed: minimal linear subsegmental 
atelectasis or fibrosis in the base of the lingula; no 
evidence of pulmonary interstitial disease; small focal areas 
of pleural thickening; and no evidence of calcified pleural 
plaque.  The VA radiologist noted that the veteran claimed to 
have pulmonary fibrosis from asbestosis.  He did not diagnose 
asbestosis.

At a VA respiratory examination in June 2004, the veteran 
complained of increasing shortness of breath.  He stated that 
he had lost weight.  He weighed 280 pounds.  He indicated 
that he was not receiving any medical treatment for pulmonary 
disease.  On examination, breath sounds were normally audible 
over both lungs; percussion note was resonant bilaterally 
although somewhat attenuated by obesity; no rhonchi were 
audible; and there was no pedal edema.  The veteran failed to 
report for PFTs.  The diagnosis was obesity.  The VA examiner 
reported that, based on the report of the June 2004 chest X-
ray and the July 2004 CT scan of the veteran's lungs, it is 
less likely than not that the veteran has pulmonary 
asbestosis.  

IV. Analysis

Upon consideration of the evidence of record, the Board notes 
that since January 2000 five radiologists have interpreted X-
rays of the veteran's chest and one radiologist has 
interpreted a CT scan of the veteran's lungs.  Only Dr. R. B. 
L. in December 2001 thought that interstitial changes noted 
by several of the radiologists showed asbestosis.  A private 
radiologist in August 2002, who was aware that the veteran 
was claiming to have asbestosis, noted the interstitial lung 
changes but found that the veteran did not have any active 
lung disease.  In May 2003 and in June 2004, VA radiologists 
read X-rays of the veteran's chest and did not find 
asbestosis or any other active lung disease.  In July 2004, a 
VA radiologist read a CT scan of the veteran's lungs and did 
not find asbestosis or any other active lung disease.  All 
three of these radiologists were aware that the veteran was 
claiming to have asbestosis but found no radiologic evidence 
of asbestosis.  At the VA respiratory examinations in May 
2003 and June 2004, no clinical evidence of asbestosis or of 
any other significant lung disorder was found, and the 
veteran stated that he is not being treated for respiratory 
disease.  On this record of medical evidence, the Board finds 
that the probative value of the findings and opinions of the 
six radiologists who have interpreted diagnostic studies 
since January 2000 and the findings and opinions of the 
physicians who conducted the VA respiratory examinations in 
May 2003 and June 2004 is greater than the probative value of 
the opinion of Dr. R. B. L. in December 2001 who stated that 
the veteran's interstitial lung changes represented 
asbestosis.  As the preponderance of the credible evidence of 
record is against the claim, entitlement to service 
connection for asbestosis is not established.  See 
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2004); 
Rabideau, supra.

V. Benefit of Doubt

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Service connection for asbestosis is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


